OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be modified by reducing defendant’s conviction of depraved indifference murder (Penal Law § 125.25 [2]) to manslaughter in the second degree (Penal Law § 125.15 [1]), and by remitting the case to Supreme Court for resentencing and, as so modified, affirmed.*
On October 9, 2004, defendant and a separately charged individual were in the process of stealing two snowplows located behind a business in Brighton, New York when police officers responded to the scene. Defendant immediately jumped into the driver’s seat of his van while his partner sat on the passenger side. Defendant sped away and a police chase ensued, ultimately resulting in defendant smashing his van into another vehicle and killing a passenger therein.
At the conclusion of the People’s case, defendant moved for a trial order of dismissal. He argued that “there has been insufficient evidence to demonstrate a depraved indifference reckless conduct on the part of [defendant].” Supreme Court denied the motion. Defendant renewed his motion at the close of trial, which the court likewise denied.
Supreme Court submitted the case to the jury and instructed it on both the elements of depraved indifference murder and the lesser included offense of second degree manslaughter. In its charge, the court explained that, to find defendant guilty of depraved indifference murder, the jury would have to find,
*770“under circumstances evincing a depraved indifference to human life, he . . . recklessly engage[d] in conduct which create[d] a grave risk of death to another person and thereby cause[d] the death of that person . . .
“[W]hen conduct is engaged in recklessly, under circumstances evincing a depraved indifference to human life, the law regards that conduct ... as so serious, so egregious as to be the equivalent of intentional conduct. Conduct evincing a depraved indifference to human life must be imminently dangerous and present a very high risk of death. It is conduct which is so wanton, so deficient in moral sense and concern, so devoid of regard for the life or lives of others as to equal in blameworthiness intentional conduct which would produce the same result.
“In determining whether a person’s conduct evinced a depraved indifference to human life, a jury would have to decide whether the circumstances surrounding that conduct, when objectively viewed, made the conduct so uncaring, so callous, so dangerous and so inhuman as to demonstrate an attitude of total and utter disregard for the life of the person or persons in danger.”
Defendant made no objection to the court’s charge nor to subsequent instructions given to the jury resulting from juror inquiries.
On appeal, defendant concedes that the evidence sustains a conviction for second degree manslaughter, but disputes the legal sufficiency of his depraved indifference murder conviction. When engaging in legal sufficiency review, we generally measure the evidence against the jury charge given without objection or exception (see People v Ford, 11 NY3d 875, 878 [2008]; People v Sala, 95 NY2d 254, 260 [2000]). Supreme Court tailored its jury charge based on the standard set forth in People v Register (60 NY2d 270 [1983]), which, at the time of defendant’s trial, had not yet been explicitly overruled (see e.g. People v Suarez, 6 NY3d 202 [2005]). The Register standard that “depraved [indifference] murder is distinguishable from manslaughter, not by the mental element involved but by the objective circumstances in which the act occurs” (60 NY2d at 278), however, was explicitly overruled by People v Feingold (7 NY3d *771288 [2006]), where we held for the first time that “depraved indifference to human life is a culpable mental state” (7 NY3d at 294).
Defendant argues that, even though he did not object to the charge as given, his trial order of dismissal motion adequately anticipated and preserved his argument that the evidence at trial was legally insufficient under Feingold (see People v Jean-Baptiste, 11 NY3d 539, 542 [2008]). Without passing on defendant’s argument concerning the adequacy of his trial order of dismissal motion and simply applying Supreme Court’s charge as given without exception, we conclude that the evidence adduced at trial does not support the jury’s conclusion that defendant evinced a depraved indifference to human life (cf. People v Gomez, 65 NY2d 9, 12 [1985] [the defendant’s conviction for two counts of depraved indifference murder legally sufficient where, after striking two cars while driving at an excessive speed, the defendant drove onto a sidewalk, killed one child, refused to apply his brakes, and killed a second child]). Here, at most, the evidence adduced was legally sufficient to support a finding of reckless manslaughter.
We have considered defendant’s remaining arguments and find that they are without merit.

 A person is guilty of depraved indifference murder when, “[ujnder circumstances evincing a depraved indifference to human life, he recklessly engages in conduct which creates a grave risk of death to another person, and thereby causes the death of another person” (Penal Law § 125.25 [2]).
A person is guilty of second degree manslaughter when “[h]e recklessly causes the death of another person” (Penal Law § 125.15 [1]).